21 F.3d 419
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Maria DE J. SANTIAGO-SANTIAGO, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 93-1428
United States Court of Appeals,First Circuit.
April 25, 1994

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Jose Antonio Fuste, U.S. District Judge ]
Raymond Rivera Esteves and Juan A. Hernandez Rivera on brief for appellant.
Charles E. Fitzwilliam, United States Attorney, Jose Vazquez Garcia, Assistant United States Attorney, and Robert M. Peckrill, Assistant Regional Counsel, Department of Health and Human Services, on brief for appellee.
D. Puerto Rico
AFFIRMED
Before Cyr, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
We affirm substantially for the reasons stated in the district court's opinion and order of February 1, 1993.  We have carefully reviewed the entire record and disagree with claimant's contentions that the testimony of the medical expert was flawed.  The opinion of a testifying medical expert who has explained the relevant medical evidence is entitled to considerable weight.   Dudley v. Secretary of Health & Human Services, 816 F.2d 792, 794 (1st Cir. 1987);  see also  Richardson v. Perales, 402 U.S. 389, 408 (1971).  In addition, the vocational expert's testimony that claimant could perform a narrow range of light work was properly credited.   See Berios Lopez v. Secretary of Health and Human Services, 951 F.2d 427, 429 (1st Cir. 1991).  The record as a whole sufficiently supports the Secretary's decision.


2
The judgment of the district court is affirmed.